FILED
                             NOT FOR PUBLICATION                             APR 16 2015

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


RAJVIR SINGH,                                     No. 09-70603

               Petitioner,                        Agency No. A097-587-029

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 7, 2015**

Before:        FISHER, TALLMAN, and NGUYEN, Circuit Judges.

       Rajvir Singh, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal

proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the BIA’s denial of a motion to reopen, Najmabadi v. Holder, 597 F.3d
983, 986 (9th Cir. 2010), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Singh’s untimely motion to

reopen, because it considered the record and Singh’s evidence, and acted within its

broad discretion in determining it was insufficient to warrant reopening. See Singh

v. INS, 295 F.3d 1037, 1039 (9th Cir. 2002) (the BIA’s denial of a motion to

reopen shall be reversed only if it is “arbitrary, irrational, or contrary to law.”); see

also Shin v. Mukasey, 547 F.3d 1019, 1025 (9th Cir. 2008) (petitioner failed to

satisfy “‘heavy burden’ of proving that, if proceedings were reopened, the new

evidence would likely change the result in the case.”) (quoting Matter of Coelho,

20 I. & N. Dec. 464, 473 (BIA 1992)).

      PETITION FOR REVIEW DENIED.




                                            2                                      09-70603